DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 3 and 11 under 35 U.S.C. 112, second paragraph as being indefinite is withdrawn in view of the claim amendments in the Response of Aug. 15, 2022.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu et al. (U.S. Patent No. 10,470,457 is used for citation, but its published application US2017/016221 A1, provides the prior art date) and Foltz & Clegg (J Vis Exp., 2017). 
The claims are directed to a method of cryopreserving cells on a substrate that includes providing a biocompatible polymer substrate seeded with a monolayer of immature retinal pigment epithelium (RPE) cells and exposing the substrate seeded cells to a controlled temperature reduction rate of 1 - 30 °C/minutes until they reach -20 °C when the monolayer of RPE cells reaches 90 — 99% confluence and most of the cells are not fully pigmented.
Claim 1 recites that “most” of the immature RPE cells are not fully pigmented. This is considered a definite term, as “most,” having not been defined by applicants or in the art, is given its generally accepted meaning of “more than are not,” e.g. anything over 50% will meet this limitation.
Zhu et al. teach methods for ramp-down phase cryopreservation of stem-cell derived RPE cells that have been seeded onto and cultured on a polymeric substrate. (Abstract; col. 4, Il. 12-31). More specifically, Zhu et al. teach human embryonic stem cells (hESCs) are seeded, cultured and cryopreserved on polymeric, implantable substrates, such as parylene. (col. 3, Il. 22-39), which would inherently result in a timepoint when a substrate is provided having a monolayer of immature RPE cells, as Zhu et al. teach the hESCs are cultured to fully differentiated RPE. (col. 10, Il. 55-64). Zhu et al. teach that the cells are cultured until confluent or until they reach a desired degree of confluence (col. 11, ll. 9-12), at which point they are enter ramp-down cryopreservation, where they are cooled at a rate of 1 °C/minutes to 20 °C/minutes. (col. 11, Il. 20-29) and the rate of cooling can be configured to improve cell viability (col. 11, Il. 52-54).
Zhu et al. teach that a wide variety of cell types can be seeded onto the substrates, including stem cells and/or their partially or fully differentiated cellular derivatives, as is most suited to the application for which the substrate is being used. (col. 8, l. 41 —col. 9, l. 10). Zhu et al. exemplifies using differentiated H9-RPE cells that are prepared, then seeded on coated parylene membranes, first in medium with FGF (one week), then in medium without FGF (three weeks). The cells grow to confluence in one week, and after two weeks begin to acquire pigmentation. (Example 1, cols. 12 — 13).
Zhu et al. does not teach starting the ramp-down cryopreservation at a time when most immature RPE cells are not fully pigmented or that 90 – 99% is a desired confluence.
Foltz and Clegg teach methods of directing differentiation of pluripotent stem cells into RPEs which can be cryopreserved; Foltz and Clegg further teach cryopreservation of intermediate cell banks, including immature RPEs that have not gained pigment. (Abstract, Protocol: “6. Creating an Intermediate Cell Bank: Cryopreservation of Passage 2 day 3-5RPE”; Discussion).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have tried making a cryopreserved, monolayer of immature RPE cells that are not fully pigmented and 90 – 99% confluent on a biocompatible substrate because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Cryopreserving the immature RPEs monolayer when they are 90-99% confluent and most are not fully pigmented would have led to predictable results with a reasonable expectation of success because Zhu et al. teach the method for pigmented RPEs and indicate that other cell types and partially or fully differentiated cell can be used in the method; and Foltz and Clegg explicitly teach that having a cell bank of intermediate, unpigmented RPEs, is also useful for clinical or modeling applications, as the cells can be further differentiated when thawed (Abstract, Discussion, para. 5). As such, the teachings of Foltz and Clegg would lead a person of ordinary skill to try the method taught by Zhu et al. substituting RPE cells that are only mostly pigmented and 90 – 99% confluent and to have had a reasonable expectation of success in doing so.
With respect to claims 2 and 3, Zhu et al. teaches the limitations. (col. 13, Il. 13-16).
With respect to claims 4-7, Zhu et al. teach the claimed limitations. (col. 2, |. 37- col. 3, |. 21).
With respect to claim 8, Zhu et al. teach cells are seeded at the claimed density. (col. 13, 3-9).
With respect to claims 9 and 10, Zhu et al. teach that cells are cultured and form typical RPE morphology, including a cobblestone shape (col. 13, 13-15); it would have been obvious to have selected a timepoint where over 50% of the cells have cobblestone morphology and have no or only partial pigmentation.
With respect to claims 12, 13 and 19, Zhu et al. teach the substrate has these characteristics and is parylene. (col. 3, Il. 40-53).
With respect to claims 11, 15-18, Foltz and Clegg teach that RPE cells can be assayed to determine RNA expression, protein expression, and growth factor secretions. (Discussion, para. 5). While Foltz and Clegg teach this can be done after cryopreservation, employing this method to check and ensure that the cells were being selected for cryopreservation at the desired timepoint would have been obvious because Foltz and Clegg teach that the cells can be selected at a timepoint prior to pigmentation; performing one of the recited assays to check the differentiation level of the cells would have been routine for one of ordinary skill once the state of differentiation prior to cryopreservation was established.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 10,470,457 (the reference patent) in view of Foltz & Clegg (J Vis Exp., 2017). The reference patent claims teach cryopreserving a
monolayer of hESC-RPE (generally or fully-differentiated) seeded on parylene using a temperature ramp-down phase.
The reference patent claims do not teach does not teach starting the ramp-down cryopreservation at a time when most immature RPE cells are not fully pigmented or 90 – 99% confluent.
Foltz and Clegg teach methods of directing differentiation of pluripotent stem cells into RPEs which can be cryopreserved; Foltz and Clegg further teach cryopreservation of intermediate cell banks, including immature RPEs that have not gained pigment. (Abstract, Protocol: “6. Creating an Intermediate Cell Bank: Cryopreservation of Passage 2 day 3-5RPE”; Discussion).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have tried making cryopreserved a monolayer of immature RPE cells that are not fully pigmented on a biocompatible substrate because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Cryopreserving the immature RPEs monolayer when they are 90-99% confluent and most are not fully pigmented would have led to predictable results with a reasonable expectation of success because Zhu et al. teach the method for pigmented RPEs and indicate that other cell types and partially or fully differentiated cell can be used in the method; as Foltz and Clegg explicitly teach that having a cell bank of intermediate, unpigmented RPEs, is also useful for clinical or modeling applications, as the cells can be further differentiated when thawed (Abstract, Discussion, para. 5). As such, the teachings of Foltz and Clegg would lead a person of ordinary skill to try the method taught by Zhu et al. substituting RPE cells that are not yet pigmented in place of pigmented cells and to have a reasonable expectation of success in doing so.
Response to Arguments
Applicant's arguments filed Aug. 15, 2022 have been fully considered but they are not persuasive. 	
	Applicants assert that the prior art references do not establish a prima facie case of obviousness.  Specifically, the Zhu reference only teaches fully confluent cells (100% - grown for two weeks beyond confluency prior to being cryopreserved) or a desired confluency; both of which miss the “criticality” of 90 – 99% confluency. The Foltz & Clegg reference teaches cells that are 50% confluent that have not regained pigment, not 90-99% confluent and they teach cells suspending in liquid medium, not cells cultured on a monolayer on a polymer substrate.  
Applicant's arguments filed Aug. 15, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The above rejection acknowledges that neither the Zhu nor Foltz & Clegg references teach the claimed 90-99% confluence.  As explained above, the Zhu et al. reference teaches 100% and “a desired confluency” and Foltz & Clegg teach making intermediary cell banks using not fully pigmented cells and 50% confluence, making a 90-99% confluency obvious to try, as the claimed range is between what the two references teach, with a finite range of possibilities and each of those possibilities would reasonably result in an intermediary cell bank. Applicants indicate that the 90-99% confluence range has “criticality”.  It is noted that criticality is a tool for rebutting prima facie obviousness, and that rebuttal requires a showing that the range is critical, generally by demonstrating that the range achieves unexpected results.  MPEP 2144.05 IIIA.  Applicants have provided no evidence, either in their initial disclosure or in their response of the “criticality” of the claimed range.  Therefore, the prima facie case of obviousness stands with respect to claims 1-19.  
Applicants argument that the double patenting rejection is not applicable hinge on the non-obviousness of the claims with respect to the Zhu and Foltz & Clegg references.  For the reasons explained above, this rejection stands for claims 1-19.
Conclusion
Claim 20 is allowed. As neither the Zhu nor the Foltz & Clegg references teach additives for culturing the cells upon thawing, this limitation is not taught.  Furthermore, it would not have been obvious to add any of the claimed components to the medium for culture post-cryopreservation because Foltz & Clegg indicate that the intermediary cell bank is treated as being passage 3 upon thawing and addition of the claimed components (“growth factors”) is taught for only days 1 to 14 of culture, prior to passage 0.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1631